Title: From William Heath to Jonathan Trumbull, Jr., 1 August 1782
From: Heath, William
To: Trumbull, Jonathan, Jr.


                  
                     My Dear Sir
                     Highlands Augst 1st 1782
                  
                  I am honored with yours of this date, Enclosed you will find Coppy of the System for the Issue of Provisions—as new modified by agrement.
                  I have Issued no order on the Head of the New System during the Absence of the Commander in Chief—not knowing what order he might think proper to Issue on the occasion, but being informed by a Letter from Lt Colonel Cobb, while his Excellency was absent that a Letter Was received at Head Quarters from the Secretary at War approving the System as amended, and requesting the Commander in Chief to have it Carried into effect immediately—I wrote Messrs Sands on the subject enclosed is Coppy of my Letter, the Issues have been made conformably Since the first ultimo.  I have the honor to be with respect & Esteem Dear Sir your obedt Sert
                  
                     W. Heath
                  
               